OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management8401 Colesville RoadSilver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 650-0059 Date of fiscal year end:September 30, 2011 Date of reporting period: March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX THE PROFIT OPPORTUNITY FUND PROFX Semi-Annual Report March 31, 2011 (Unaudited) PROFIT FUNDS INVESTMENT TRUST LETTER TO SHAREHOLDERS May 20, 2011 Dear Profit Fund Shareholder, During the six months ended March 31, 2011, The Profit Fund appreciated 12.32%, while the S&P 500 Index appreciated 17.31%. The graphic and table below show the historical performance (in percentage terms) of the Profit Fund and the S&P 500 Index (the “Index”) over each fiscal year since 2001. The Profit Fund -31.37% -17.59% 30.04% 14.28% 9.82% 7.10% 16.92% -20.12% -0.29% 9.42% S&P 500 Index -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% 10.16% 1Q2011 Market Review: It seems that the winning strategy currently is to ignore any exogenous event or concern and just buy on the dips. There was already a state of unrest in the Middle East putting upward pressure on crude oil prices when the U.S. and NATO allies entered the fray in Libya. Meanwhile protestors in Bahrain, Syria, and Yemen pushed for revolution. In Japan, a powerful earthquake and tsunami led to a nuclear meltdown and significant radiation leak that could have long lasting impacts on the people in the immediate area and the country. The market being forward looking, has determined that the nuclear disaster is really just a growth opportunity driven by future rebuilding efforts. With fund managers nearly fully invested as sentiment is at bullish levels, market valuations are above historical averages, and black swan type events are occurring with more frequency. One wonders, “Who’s the incremental buyer?” In the U.S., the employment situation continues to improve, albeit very slowly. ADP and nonfarm payroll data continue to show net job additions each month. While the 2 employment picture is much improved, it is important to note that in a normal economic cycle, 200,000 additions would be considered a soft number, barely above the 150,000 needed to stay ahead of population growth. The concern now is on inflation as rising commodity prices have potential spillover effects into consumer spending. Fed Chairman Ben Bernanke has indicated that the second round of quantitative easing would end in June, but that the Fed would not be shrinking its balance sheet. Rather the Fed will reinvest money from maturing bonds which will continue the cheap money policy that has been in place for the last two years. In addition, the Fed expects the recent spike in commodity prices to be temporary. The Fed has decided not to tighten monetary policy and keep the Federal Funds Rate at 0 to 0.25%. While the perception of many investors is that both rounds of Quantitative Easing were the primary reasons for the market’s rally since March 2009, in our view that perception overly discounts the improvements in the U.S. economy that have occurred since that time. Unemployment has improved, consumer sentiment and spending have improved, corporate earnings and corporate balance sheets are strong. As investors remember when QE1 ended on March 31, 2010 the market dropped nearly 12% over the next three months and was down 10% when Bernanke gave his speech at Jackson Hole laying the groundwork for QE2. What’s forgotten, however, is that an additional driver of the market sell off was the European sovereign debt crisis in the summer of 2010 which raised serious concerns of another financial crisis. Fund Performance: The Profit Fund underperformed the Index during the first half of fiscal year 2011 primarily due to positions in the Consumer Discretionary and Information Technology sectors. Additionally, our decision to underweight Energy detracted 69 basis points from our performance. There has been investor rotation out of the consumer sector since the beginning of the year due to persistent high unemployment, rising gasoline prices and concerns about rising input prices which are expected to pressure margins. However, we believe the consumer is in better shape than is widely believed. That being said, during the six month period ended March 31, 2011, Best Buy (BBY) declined 29.4%. BBY was down due to lower than expected forward guidance after an earnings report that was better than expected. BBY has tried to counter slowing sales in televisions by shifting its focus to higher-margin mobile phones and connectivity. The Home Office category, which includes mobile phones and computers, constitutes almost 40% of domestic sales. While we believe BBY has the right strategy in pursuing mobile phone sales and deemphasizing its television business, the shift in strategy may take some time to bear fruit and will likely cause the stock to languish over the intermediate term. As a result, we have decided to exit our position in BBY. Fund performance was also hurt by a selloff in Target. The 9.8% sell-off in Target has been driven by 1) a 20% run in 4Q10; 2) “disappointing” same store sales versus Street expectations in December; 3) the announcement of a $1.8 billion investment in Canada; and 4) negative market sentiment on the consumer sector. 3 It is our belief that much of the future growth in the market will come from the Information Technology sector. Therefore, we have continued to maintain a material overweight in the sector. This allocation decision proved to be dilutive, subtracting 0.30% from the portfolio’s performance relative to the Index. Within the Information Technology sector, Akamai Technology and Cisco Systems were the largest detractors, depreciating 24.3% and 21.4%, respectively. Akamai was forced to give large customers favorable pricing when the contracts were renewed as a result of competitive activity. The pricing pressures hurt earnings expectations for the year. Cisco Systems is in reconstruction mode, transitioning away from the consumer business. They built their strategy around controlling a black box in the family room that families would all gather around. However, no one is in the family room. People are consuming content all over the house. Telecommunication Services and Health Care were the two sectors that contributed most to our relative performance. We maintained essentially a market weight in both sectors. Gains in Verizon Communications and Research In Motion of 21.6% and 24.8%, respectively, drove our outperformance in the Telecommunications sector. Verizon has benefited from the ability to sell Apple’s iPhone as the AT&T’s exclusive agreement with Apple came to an end. Research In Motion (RIMM) reported strong earnings that exceeded guidance and consensus almost across the board. Higher gross margins and better than expected unit sales led to the EPS upside. Going into the next quarter, management guided the company above Street estimates for revenue, EPS and units. The growth will be coming from the big push into the international markets and heavy promotion of newer models.Consumers and the Street were excited about the upcoming launch of the Playbook. The Playbook is a direct competitor to the iPad. RIMM is facing intense pressure from the iPhone and the onslaught of new devices that have been launched. The legacy products remain the breadwinner for RIMM. Until newer products gain traction, investors will be unwilling to put a much higher multiple on the name. While Health Care stocks in the Index appreciated 9.5%, our Health Care stocks appreciated 11.8%. Hologic, Inc. (HOLX) was up 38.7% for the period, adding 30bps of relative performance. The company received approval for its tomosynthesis product (3D digital mammography) in February. Since then positive incremental data points from industry conferences and management meetings and investor anticipation of future adoption of the product have boosted HOLX’s stock price. While the management of HOLX has stated that they do not expect to record a meaningful amount of tomosynthesis sales until fiscal Q4, it is estimated that other industry players are 24 months away from launching a competing product. We continue to own HOLX as we believe the company has a truly innovative product with a long runway to garner premium pricing. Purchases and Sales: Purchases: The strategy we’ve been executing is essentially a barbell between a conservative stature, which helps protect the portfolio in market downturns, and an overweight in technology, which should help the growth rate and help the portfolio keep pace during market rallies. 4 • Staples, Inc. – According to our research, Staples’ same-store sales and stock performance are highly correlated to rising employment. In addition, the company has numerous operating margin expansion opportunities in the U.S. and abroad. We believe that as the company’s earnings benefit from an improved labor environment as well as its initiatives, the stock will be awarded a higher multiple this year. • Target Corp. – Target is in a great position to continue taking share from Wal-Mart in the U.S. The company has additional growth opportunities through its planned smaller-format stores for urban areas and the newly-acquired leases in Canada. The valuation should return to its historical levels once the effect of their two major initiatives, P-Fresh and REDcard Rewards, becomes more pronounced in the company’s monthly same-store sales reports. • Tiffany & Co. – Having observed consistent strength in the luxury space and believing the high-end consumers have been more willing to resume spending than the rest of the population, we were looking for an attractive entry point. Following the sell-off on the news from Japan, we initiated a position as we believed the strength in the rest of the world would offset the decline in sales in that region. We continue to be bullish on Tiffany as the company has significant room to grow in a number of regions around the world and has demonstrated its ability to defend its gross margins through price increases due to its strong brand. • Pfizer, Inc. – The Health Care sector began performing better in the second half of March as the defensiveness of health care started to appeal to investors. Consequently, we began raising our Health Care weight and Pfizer was added to the portfolio. • eBay, Inc. – eBay’s new management team has changed the direction of the company to focus more on local commerce enabled by mobile devices. The PayPal segment continues to be the dominant medium of exchange for online transactions. We are encouraged by the improvement in eBay’s Marketplace and the increased usage by some of their top sellers. • Automatic Data Processing, Inc (ADP). – We continue to believe that companies whose businesses are leveraged to employment growth will outperform in 2011 due to multiple expansion. In addition, ADP has company specific catalysts – M&A, share gains, and share repurchases to drive earnings growth. Sales: • Best Buy Co., Inc. – We initiated a position in BBY mid-last year due to our belief that the company’s focus on the mobile space would offset the decline in other consumer electronics products. While we continue to believe that the company’s strategy will help maintain its competitive advantage, we now expect this transition to take longer. As a result, we have decided to exit the name. • Research In Motion Ltd. – We sold RIMM because we have concerns about the company’s long term standing in the mobile ecosystem. Newer players like Apple’s iPhone and Google’s Android devices are stealing market share at an alarming rate. While the stock still remains very cheap, we see no short term catalyst to propel the shares forward. 5 • When Health Care stocks began to suffer as a result of the ensuing legislation, we saw many similarities to the Clinton era, another time in history when Health Care stocks declined due to political concerns. In that case, the stocks quickly rebounded after the discussion died down. In this case, the stocks remained depressed under the weight of rising unemployment and a continued lack of clarity. Upon acceptance of this, we started tilting away from Health Care by selling the following names towards the second half of last year: Abbott Laboratories, Aetna, Johnson & Johnson and WellPoint. Outlook: The Fed’s liquidity injection in the market will not disappear, but instead slow. In the short run, market participants may look to sell some gains ahead of the June 30th date that marks the end of QE2. The gradual improvement in the U.S. and global economy should allow for a continued rise in the stock market. Eugene Profit CEO, Profit Investment Management Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Funds website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 6 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of March 31, 2011 (Unaudited) Top Ten Equity Holdings March 31, 2011 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.4% Exxon Mobil Corp. 3.8% EMC Corp. 3.8% El Paso Corp. 3.1% United Technologies Corp. 2.8% Citrix Systems, Inc. 2.8% Marathon Oil Corp. 2.6% Coca-Cola Co. (The) 2.3% American Express Co. 2.3% United Parcel Service, Inc. - Class B 2.2% 7 THE PROFIT OPPORTUNITY FUND The Profit Opportunity Fund Sector Diversification As of March 31, 2011 (Unaudited) Top Ten Equity Holdings March 31, 2011 (Unaudited) Security Description % of Net Assets OmniVision Technologies, Inc. 4.2% Oil States International, Inc. 3.4% Stone Energy Corp. 3.2% BE Aerospace, Inc. 3.1% Plexus Corp. 3.1% Fair Isaac Corp. 3.1% Toro Co. (The) 2.9% Cal Dive International, Inc. 2.8% Insperity, Inc. 2.8% WESCO International, Inc. 2.8% 8 THE PROFIT FUND SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Common Stocks — 97.4% Value Consumer Discretionary — 10.9% Hotels, Restaurants & Leisure — 3.1% McDonald's Corp. $ Yum! Brands, Inc. Media — 0.7% Walt Disney Co. (The) Multiline Retail — 1.6% Target Corp. Specialty Retail — 4.1% Home Depot, Inc. (The) Staples, Inc. Tiffany & Co. Textiles, Apparel & Luxury Goods — 1.4% NIKE, Inc. - Class B Consumer Staples — 7.0% Beverages — 3.9% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 3.1% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy — 11.1% Oil, Gas & Consumable Fuels — 11.1% El Paso Corp. Exxon Mobil Corp. Marathon Oil Corp. Plains Exploration & Production Co. (a) Financials — 12.7% Capital Markets — 5.0% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Consumer Finance — 2.3% American Express Co. Diversified Financial Services — 2.9% Bank of America Corp. JPMorgan Chase & Co. 9 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Financials — 12.7% (Continued) Insurance — 2.5% AFLAC, Inc. $ 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 10.5% Biotechnology — 4.2% Amgen, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies — 4.1% Hologic, Inc. (a) Medtronic, Inc. Health Care Providers & Services — 1.5% Express Scripts, Inc. (a) Pharmaceuticals — 0.7% Pfizer, Inc. Industrials — 13.8% Aerospace & Defense — 6.0% General Dynamics Corp. Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics — 4.0% FedEx Corp. United Parcel Service, Inc. - Class B Professional Services — 1.6% Manpower, Inc. Road & Rail — 2.2% CSX Corp. Information Technology — 29.3% Communications Equipment — 3.5% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 10.0% Apple, Inc. (a) EMC Corp. (a) Western Digital Corp. (a) 10 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 97.4% (Continued) Value Information Technology — 29.3% (Continued) Internet Software & Services — 3.3% Akamai Technologies, Inc. (a) $ eBay, Inc. (a) Google, Inc. - Class A (a) IT Services — 3.3% Automatic Data Processing, Inc. Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 2.0% Intel Corp. Software — 7.2% Adobe Systems, Inc. (a) Citrix Systems, Inc. (a) Microsoft Corp. Telecommunication Services — 2.1% Diversified Telecommunication Services — 2.1% Verizon Communications, Inc. Total Common Stocks (Cost $9,146,614) $ Shares Money Market Funds — 2.5% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.11% (b) Total Money Market Funds (Cost $293,860) $ Total Investment Securities at Value — 99.9% (Cost $9,440,474) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2011. See accompanying notes to financial statements. 11 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS March 31, 2011 (Unaudited) Shares Common Stocks — 95.7% Value Consumer Discretionary — 11.9% Automobiles — 1.8% Winnebago Industries, Inc. (a) $ Hotels, Restaurants & Leisure — 1.0% Jack in the Box, Inc. (a) Leisure Equipment & Products — 1.8% Callaway Golf Co. Specialty Retail — 2.6% Chico's FAS, Inc. Textiles, Apparel & Luxury Goods — 4.7% G-III Apparel Group, Ltd. (a) Maidenform Brands, Inc. (a) Consumer Staples — 2.5% Beverages — 2.5% 75 Boston Beer Co., Inc. (The) - Class A (a) Energy — 9.4% Energy Equipment & Services — 6.2% Cal Dive International, Inc. (a) Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 3.2% Stone Energy Corp. (a) Financials — 9.1% Capital Markets — 4.3% Calamos Asset Management, Inc. - Class A GAMCO Investors, Inc. - Class A Consumer Finance — 2.7% World Acceptance Corp. (a) Insurance — 2.1% Seabright Holdings, Inc. Health Care — 6.5% Health Care Equipment & Supplies — 5.9% Meridian Bioscience, Inc. NuVasive, Inc. (a) Syneron Medical Ltd. (a) Health Care Providers & Services — 0.6% Healthways, Inc. (a) 12 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.7% (Continued) Value Industrials — 25.7% Aerospace & Defense — 3.1% BE Aerospace, Inc. (a) $ Air Freight & Logistics — 2.6% Forward Air Corp. Building Products — 2.1% Insteel Industries, Inc. Commercial Services & Supplies — 2.1% Rollins, Inc. Electrical Equipment — 2.6% 98 Regal-Beloit Corp. Industrial Conglomerates — 2.7% Raven Industries, Inc. Machinery — 4.9% Briggs & Stratton Corp. Toro Co. (The) Professional Services — 2.8% Insperity, Inc. Trading Companies & Distributors — 2.8% WESCO International, Inc. (a) Information Technology — 25.7% Communications Equipment — 1.8% Comtech Telecommunications Corp. Electronic Equipment, Instruments & Components — 4.8% Plexus Corp. (a) ScanSource, Inc. (a) Internet Software & Services — 4.0% LoopNet, Inc. (a) RealNetworks, Inc. (a) Semiconductors & Semiconductor Equipment — 9.3% Atmel Corp. (a) Cymer, Inc. (a) OmniVision Technologies, Inc. (a) Software — 5.8% Fair Isaac Corp. Take-Two Interactive Software, Inc. (a) 13 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.7% (Continued) Value Materials — 4.9% Metals & Mining — 4.9% Reliance Steel & Aluminum Co. $ Seabridge Gold, Inc. (a) Total Common Stocks (Cost $241,431) $ Shares Money Market Funds — 4.9% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Fidelity Institutional Money Market Portfolio, 0.21% (b) Total Money Market Funds (Cost $13,658) $ Total Investment Securities at Value — 100.6% (Cost $255,089) $ Liabilities in Excess of Other Assets - (0.6%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2011. See accompanying notes to financial statements. 14 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES March 31, 2011 (Unaudited) The Profit Fund The Profit Opportunity Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Receivable for investment securities sold — Receivable for capital shares sold Receivable from Adviser (Note 4) — Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — Payable to Adviser (Note 4) — Payable to administrator (Note 4) Accrued distribution fees (Note 4) 35 Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share $ $ See accompanying notes to financial statements. 15 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2011(a) (Unaudited) The Profit Fund The Profit Opportunity Fund INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 4) Accounting services fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Professional fees Distribution expense (Note 4) Registration fees Insurance expense 52 Postage and supplies Trustees’ fees Custodian and bank service fees Reports to shareholders Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ (a) Except for The Profit Opportunity Fund, which represents the period from the commencement of operations (December 20, 2010) through March 31, 2011. See accompanying notes to financial statements. 16 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, (Unaudited) Year Ended September 30, 2010 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation
